Motion for writ of error coram nobis granted and order entered December 31, 1997 is hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether the conviction for manslaughter in the first degree should be reversed because it was inextricably intertwined with the conviction for attempted criminal possession of a weapon in the third degree, which we reversed on December 31, 1997. Upon our review of the record, we conclude that the issue may have merit. Therefore, the order of December 31, 1997 is vacated and this Court will consider the appeal de novo (see, People v LeFrois, 151 AD2d 1046; see also, People v Vasquez, 70 NY2d 1, 4, rearg denied 70 NY2d 748). Defendant is directed to perfect the appeal on or before April 22, 2002. Present — Pine, J. P., Hayes, Scudder and Lawton, JJ.